Case 2:16-cv-12799-DML-EAS ECF No. 98, PageID.1193 Filed 06/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

REBECCA FRISKE,

               Plaintiff,                                Case Number 16-12799
v.                                                       Honorable David M. Lawson

BONNIER CORPORATION,

               Defendant.
                                           /

                                 ORDER STRIKING FILING

       On June 28, 2021, an unfinalized copy of the Court’s order granting the parties’ joint

motion to extend time to file a proposal regarding the distribution of settlement funds was

inadvertently filed on the docket. The Court finds that the draft order should be stricken and

substituted with a finalized copy.

       Accordingly, it is ORDERED that the order granting the joint motion for enlargement of

time (ECF No. 97) is VACATED.

       It is further ORDERED that the Clerk shall STRIKE the order (ECF No. 97).

                                                         s/David M. Lawson
                                                         DAVID M. LAWSON
                                                         United States District Judge

Date: June 29, 2021
